
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1159
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2010
			Mrs. McCarthy of New
			 York submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Supporting efforts to address the crisis
		  faced by Haitian orphans following the earthquake of January 12,
		  2010.
	
	
		Whereas the tragic earthquake that struck Haiti on January
			 12, 2010, has had devastating effects, leaving Haiti vulnerable and
			 unstable;
		Whereas the death toll in Haiti nears 250,000, leaving
			 thousands of Haitians with broken families and thousands of children
			 parentless;
		Whereas nearly 1,000 Haitian orphans were in the process
			 of being adopted into United States homes, and a total of nearly 20,000 orphans
			 were in Haiti prior to this tragedy;
		Whereas the earthquake has created hundreds or thousands
			 of newly orphaned children;
		Whereas many of these orphans have family in the United
			 States;
		Whereas thousands of Haitian children, now orphans, face
			 an uncertain future for adoption and await placement or reunion with their
			 families either in Haiti or the United States; and
		Whereas the United States Department of State and
			 Department of Homeland Security have provided excellent leadership in relief
			 efforts for the Haitian people, and have worked tirelessly on behalf of
			 orphaned children in Haiti: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)remembers all of those lost and affected by
			 this tragedy;
			(2)commends the
			 efforts of the United States Department of State and Department of Homeland
			 Security on behalf of orphans; and
			(3)urges the Federal Government to continue to
			 work to improve the lives of Haitian orphans and to expeditiously develop a
			 safe, legal process to reunite Haitian orphans with family members in the
			 United States when possible.
			
